We find no substantial error of law in the proceedings, and the finding of damage by the commissioners is conclusive. The question of whether one or more of the commissioners may have received greater compensation and allowance for expenses than the law allows is not directly presented upon this appeal. It does not appear that more was asked or allowed than the parties assumed was authorized by law and error there would not disqualify the commissioners as matter of law. Even though there may be justifiable criticism in regard to some matters connected with the proceeding no actual bias or interest has been conclusively shown.
The order should be affirmed, with costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Order affirmed.